Exhibit 10.1

EXCLUSIVE PRODUCT PURCHASE AND
MANUFACTURING LICENSE AGREEMENT


This Exclusive Product Purchase Manufacturing License Agreement (the
“Agreement”) is entered into, effective the __ day of June 2014, between
Salttech, BV, a company duly created and organized under the legislation of the
Netherlands (hereinafter referred to as the "Licensor"), and STW Resources
Holding Corp, a company duly created under the laws of the state of Nevada,
United States of America (hereinafter referred to as the "Licensee") (Licensor
and Licensee collectively referred to as the “Parties”).


RECITALS


A.           WHEREAS, Licensor has the ownership and the corresponding rights to
sell, promote, manufacture and commercialize its patented DyVaR modular system
comprised of small vessels designated "Dynamic Vapor Recovery units" or "DyVaR
Units” (generally referred to as “Cyclone Units” or “Cyclones”), which are
devices consisting of non-metallic components that are highly modular in design,
utilized in the process of removing the salinity from brackish/brine water
streams and any trade secret knowledge related thereto (the “Technology”), which
are further described in the attached “Patent Abstract” for U.S. Patent
Application No.  2012l/003748 A1, with the term “Technology” also including any
and all improvements or replacements thereto.


B.           WHEREAS, Licensor has the right to grant licenses under the letters
patent and the patent applications (and any patents that may issue there from)
related to the Technology owned by Licensor (all of which are collectively
referred to herein as the "Patents");


C.           WHEREAS, Licensee desires to obtain, and Licensor desires to grant,
exclusive United States of America (to be referred to as the “Territory1”)
rights to purchase its product requirements (the “Product Requirements”) for the
Cyclones for use in the municipal and oil and gas industry such as
brackish/brine water and waste water processing, (the “Industries”).
 
 
D.           WHEREAS Licensee desires to obtain, and Licensor desires to grant
the right of first refusal for remaining North America (consisting of Canada and
Mexico and the Caribbean Americas (consisting of Anguilla, Antigua and Barbuda,
Aruba, Bahamas, Barbados, Bonaire, Saint Eustatius and Saba, British Virgin
Islands, Cayman Islands, Cuba, Curaçao, Dominica, Dominican Republic, Grenada,
Guadeloupe, Haiti, Jamaica, Martinique, Monserrat, Puerto Rico,
Saint-Barthélemy, St. Kitts and Nevis, Saint Lucia, Saint Martin, Saint Vincent
and the Grenadines, Saint Maarten,  Trinidad and Tobago, Turks and Caicos
Islands, and U.S. Virgin Islands) to be referred to as the “Territory2” which
rights will be converted to an exclusive license (as per Section C) per
geography (being separately Canada, Mexico and the Caribbean Americas) upon a
signed contract referring to the Technology for a first significant project
within each of these geographies. The rights referred hereunder means rights to
purchase its product requirements (the “Product Requirements”) for the Cyclones
for use in the municipal, and oil and gas industry such as sea water,
brackish/brine water and waste water processing, (the “Industries”).
“Territory1” and “Territory2” together to be referred to as “Territory”.


E.           WHEREAS, Licensee desires to incorporate the Technology into waste
water and brackish/ brine water processing systems which STW may design and
manufacture for use in the Territory “STW Manufactured Systems”) for the
provision of waste water and brackish/brine water processing services in the
Territory (“STW Processing Services”).


F.           WHEREAS, Licensee also desires to obtain and Licensor shall also
desires to provide Licensee with process engineering and design services
(“Process Services”) to Licensee for Licensee’s STW Manufacturing and STW
Processing Services.


and


G.           WHEREAS, to the extent that any Process Services provided by
Licensor to Licensee contain trade secret information, whether or not patented
and whether or not currently included in the Technology (“Salttech to STW Trade
Secrets”), Licensor desires to grant Licensee an exclusive license to use the
Salttech to STW technology and trade secrets.



 
 

--------------------------------------------------------------------------------

 



AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:


1.           EXCLUSIVE PRODUCT REQUIREMENTS


1.1           Licensor agrees to provide exclusively to Licensee its Product
Requirements for the Industries in the Territory.


1.2.           Licensor shall provide prices to Licensee for the Products and
services on a “most favored nation” basis, which is the lowest prices or the
lowest or wholesale prices that Licensor provides to any other customer for the
Products.  Licensor’s current prices for the Products to Licensee are set forth
in the attached “Schedule 1.2 - Product Pricing Schedule”.  Should Licensor
provide any prices within the Territory in the future to any non-party to this
Agreement, Licensor shall notify Licensee within ten days of such occurrence,
along with providing Licensee an updated Product Pricing Schedule.
 
2. EXCLUSIVE MANUFACTURING LICENSE


2.1           Licensor hereby grants to Licensee, and Licensee hereby accepts
from Licensor, upon the terms and conditions specified herein, exclusive right
and nontransferable license to manufacture the STW Manufactured Equipment and
incorporating the Technology for the Industries in the Territory. Licensee
agrees to use its best efforts and invest a reasonable and fair amount in its
company to provide the necessary equipment and human resources to manufacture
its STW Manufactured Equipment to provide the STW Processing Services.
 
 
2.2            The Licensee agrees that the Products will be incorporated into
the STW Manufactured Equipment manufactured according to the specifications
provided by the Licensor to treat water streams containing TDS up to 300,000
mg/l of total dissolved solids (TDS).  Licensee may initially utilize a
third-party company to fabricate the STW Manufactured Equipment to Licensee’s
specifications, and such third-party contractor shall be considered an agent of
License and shall be bound to all confidentiality provisions of this agreement,
plus assign any and all “shop rights” to Licensee.


2.3           Licensee shall utilize Licensor’s process design and engineering
services and quality control services on a “time and materials” basis, pursuant
to Licensor’s pricing, as set forth in attached “Schedule 2.3 - Process Design
and Engineering Services”.  Two weeks of Licensor’s design and engineering
services shall be included as a part of STW’s initial Cyclone Unit purchase
under Section 1.2.  Licensor’s charges for its process design and engineering
services for 5,000 BBL/day STW Manufactured Equipment shall be limited to U.S.
$390,000 in accordance with “Schedule 2.4 – Design and Engineering Services for
5000 BBL/day Basic Design Package”.  Licensor shall provide to Licensee
(directly or by access to an online engineering data bank) a set of all
completed design drawings, process engineering reports and other engineering or
process documentation related to STW Manufactured Equipment.  Licensor’s process
and engineering design services shall also include developing and preparing
financial modeling for capital expense (CAPEX) and operational expenses (OPEX)
for the STW Manufactured Products.  All process design and engineering services
documents shall be prepared in English and use “Standard” measurements and not
Metric measurements.


2.4.           Licensee recognizes that Licensor holds the exclusive worldwide
right to manufacture, distribute, sell and promote its Technology including the
Cyclone units.


2.5           As a part of the Exclusive Manufacturing License granted to
Licensee, Licensor will provide Licensee at Licensor’s cost, engineering and
design assistance to a maximum per annum of 10% of the annual royalties under
Section 3 to enable Licensee to configure and fabricate a unit capable of
processing up to 5,000 BBL per day, and shall also provide Licensee a water
processing demonstration unit the same or functional equivalent to Licensor’s
current “Demonstration Unit” with a capacity of 50 liters/hr or 0,22 gpm as
described in Schedule 2.5 -Demonstration unit. Licensee will pay for this
demonstration unit $90,000.



 
 

--------------------------------------------------------------------------------

 


2.6           As a part of the Exclusive Manufacturing License granted to
Licensee, Licensor will provide within 12 months after the start of this
Agreement, Licensee at Licensee’s cost, one or more containerized unit(s) to be
applied in Licensee’s project(s). Licensor will provide Licensee upon request of
Licensee with a quotation for supply of said unit(s). Under Schedule
2.6-DyVaR1500 a quotation with suitable unit size is described.


2.7.           The Licensee agrees and undertakes not to sell, promote,
distribute the Technology, including the Cyclone units, except pursuant to this
Agreement.
 
3.           ROYALTIES


3.1           Initial Royalty.  For the rights and privileges granted under this
license, Licensee will pay to Licensor an initial royalty of US $324,000, (based
on a USD/Euro 1.35 conversion rate) to be paid per calendar quarter over the
course of the first year of the Agreement at the beginning of each calendar
quarter starting July 1 2014 as follows: Q3 2014, US$60,000, Q4 2014 US$60,000,
Q1 2015 US$100,000, Q2 2015 US$104,000).


3.2           Continuing Royalty.  For the rights and privileges granted under
this license, Licensee will pay to Licensor a continuing royalty of U.S.
$240,000 (currently based on a USD/Euro 1.35 conversion rate), to be paid over
Years 2-5 of the Agreement, at the beginning of each calendar quarter.  In
addition, Licensee shall pay as additional continuing royalty of three percent
(3%) of the invoice price (less duties, taxes and shipping) of systems
incorporating Licensor’s Cyclone equipment which are sold by Licensee to third
parties  (the “Equipment Royalty”), with the Equipment Royalty amount to be
added as an additional, non-taxable, non-dutiable item to each system
invoice.  The Equipment Royalty shall be paid by Licensee to Licensor within 60
days of Licensee’s receipt of the third parties’ payment of the systems
invoices.


3.3           Grant of Shares in Licensee’s Company.  As an additional, one-time
Royalty payment, Licensor shall transfer to Licensee 400,000 shares of
Licensee’s restricted common stock (STW Resources Holding Corp - OTC “STWS”).


3.4           Royalties, fees, cost. All Royalties fees, cost and other monetary
expressions in this agreement are all stated not including VAT or other taxes or
import taxes and duties, are exclusive of cost for travel and lodging for
personnel and are EXWORKS according to Incoterms 2010 for goods. All monetary
amounts in these agreement are in US$, based on US$/Euro exchange rate of 1.35
(1.35 US$/1 Euro) and will be adjusted to actual exchange rate every calendar
year per July 1st based on the Euro 3-months average exchange rate.


3.5           Payments. All payments to Licensor are to be made by electronic
wire to:
 
Account details
 
Company Details:
 
Bank details:
 



 
 

--------------------------------------------------------------------------------

 


4.           RECORDS AND REPORTS.


4.1.           Records.   Licensee shall keep full, true and accurate books of
account containing all particulars which particulars, which may be necessary to
show the amount of its costs for each purchase order for its STW Manufactured
Equipment. Such books of account shall be kept at the Licensee's principal place
of business. Such books and the supporting data shall be open during normal
business hours at reasonable times for one year following the end of the
calendar year to which they pertain, to the inspection of an independent
certified public accountant retained by Licensor for the purpose of verifying
Licensee's royalty statements, or Licensee's compliance in other respects with
this license. Only one such inspection shall be made in any calendar year.
 
4.2.           Reports.  Licensee shall provide Licensor a report of all
occasions for which a royalty payment is required within 60 days after the end
of each calendar quarter.


4.3.           Effect of Termination.  Upon any termination of this Agreement,
Licensee shall be relieved of all duties and obligations for records and
reporting.


5.           TERM


5.1 The term of this Agreement shall be for the period of 5 years, which shall
automatically renew for period of 5 years each and every 5-year period unless
terminated earlier by a written notice sent to the other party at least 3 months
prior to the termination date. Any projects or contracts with STW Customers
shall be honored if Termination occurs.


5.2 In the case of a termination or non renewal by the Licensor due to Licensee
not meeting performance criteria in accordance to Schedule 5.2-Performance
Criteria for period of at least 12 months, Licensor may terminate or non renew
this agreement without further compensation to Licensee.


5.3 In the case of a termination or non renewal by the Licensor for no reason or
for a reason other than described in section 5.2  or other than a material
breach of contract not remedied in due time, Licensor shall compensate the
Licensee for the loss of its exclusive right. The amount of the loss of its
exclusive right should be determined in good faith by the parties taking into
consideration the previous sales or commission of Salttech systems of the
Licensee and its expectation of sales for the future taking into account the
remaining protection rights conferred by the Technology. Any projects requiring
the Technology at the time of the termination date shall survive past the
termination until completed.


6.           WARRANTIES 0F LICENSOR AND LICENSEE


Licensor warrants and represents to Licensee that the following are true and
correct:


6.1.           Licensor is the beneficiary under a duly signed license of the
entire right, title and interest in and to the Patents and Salttech to STW Trade
Secrets, and has the right to grant the licenses granted under this Agreement;


6.2.           Licensor has not at any time prior to the effective date of this
Agreement granted any exclusive or non-exclusive rights to purchase the Cyclones
to anyone for the Industries in the Territory and has not issued any license,
grant or other working right to any person or entity under any or all of the
Patents with regard to the Industries in the Territory other than mentioned in
this Section; It is known to Licensee that Licensor has granted limited rights
for Texas only to a Texas based company that will be terminated in its entirety
within 14 days upon effectuation of this agreement.


6.3.           There are no claims, actions, suits or proceedings pending or, to
Licensor's knowledge, threatened against Licensor or relating to any or all of
the claims contained in the Patents. There are no judgments or tax or other
liens outstanding and unsatisfied against Licensor or any of Licensor's assets
(including but not limited to the Patents);


6.4.           Licensee is a corporation duly created, validly existing and in
good standing under the law of the state of Nevada, U.S.A.  Licensee has the
power and authority to own, lease, license, or operate all properties and assets
now owned Licensee.



 
 

--------------------------------------------------------------------------------

 


The foregoing warranties and representations shall survive the execution of this
Agreement.


7.           INDEMNITY


Licensor shall hold Licensee harmless from and against any claims, demands,
actions, threatened actions, causes of action, judgments, damages, losses (which
shall include any diminution in value), liabilities, costs of expenses
(including, without limitation, interest, penalties and reasonable attorney' s
and experts fees and disbursements), including Tax liabilities (collectively,
the "Losses") which may be made against Licensee which any of them may suffer or
incur as a result of, arising out of or relating to infringement actions brought
against Licensee on account of the manufacture, use, marketing, sale and
installation of products containing the Technology covered by this Agreement,
provided that such suit is based on the licensed inventions. This indemnity
shall survive any termination of this Agreement. In such case, the Licensor
should have the exclusive right to appoint the attorney.
 
8.           INFRINGEMENT


Subject to the right of the Licensee in this section, in case of any
infringement, the Licensor shall defend the Technology at its own cost. In the
event that Licensee becomes aware of any infringement of any Patents under which
it is licensed or agreed to be licensed hereunder by Licensor, Licensee shall
notify promptly Licensor. The omission to notify shall not relieve the Licensor
from any duty to defend the Technology or indemnify and hold harmless the
Licensee. Licensor shall act within fifteen (15) calendar days of such receipt
from the Licensee, in order to take any action necessary to stop the
infringement, protect and defend the Technology. Licensor shall keep informed
the Licensee of any actions that will be taken from time to time to stop the
infringement, protect and defend the Technology.


Licensor shall hold the Licensee harmless from and against any damages, losses,
costs of which Licensee may suffer or incur as a result of, arising out of or
relating to any infringement of the Technology. If the Licensor does not take
any action to stop the infringement, or to protect and defend the Technology
against any infringement, the Licensor consents and agrees to, automatically and
irrevocably, transfer the property of Technology for the Industries in the
Territory, and all rights and privileges attached to Licensee for a nominal
amount of one dollar US ($1.00 US).


9.           USE 0F LICENSOR'S NAME


Licensee will  use the name DyVaR or Salttech or other trade name, trademark or
service mark of Licensor in Licensee’s marketing and promotional
items.  Licensee does not have right to apply Technology under another name
without written approval of Licensor


10.           TERMINATION.  Conditions of Termination of this Agreement are:


10.1           If Licensee becomes bankrupt or insolvent or if Licensee's
business is placed in the hands of a receiver, assignee or trustee, whether by
Licensee's voluntary act or not, the license granted under this Agreement shall
immediately terminate;


10.2           Upon any material breach or default by Licensee under this
Agreement, including but not limited to, the non payment of royalties (where
payable) for 3 months consecutive periods unless explained and detailed in the
report and approved by Licensor or the non production of the said report,
Licensor may terminate the license granted hereunder by giving written notice to
Licensee of such default under the notice provisions of Section 13 below. Such
notice shall become effective at the end of twenty business days from the giving
of such notice, unless during such period Licensee cures any such breach or
default.
 
 

 
 

--------------------------------------------------------------------------------

 


11.           EFFECT 0F TECHNOLOGY LITIGATION


If any claim or claims of the Technology is held invalid, or the scope of such
claim or claims is limited or defined by any judicial decree, order or judgment
final beyond further right of appeal, no royalties shall thereafter be paid by
Licensee with respect to the claim or claims held invalid, and the limitation or
definition placed upon the claim or claims shall thereafter be followed in
determining whether or not royalties are payable on products sold by Licensee
and for all other purposes of this Agreement. Royalties which are terminated in
accordance with this Section shall include all subject royalties accrued and
unpaid as of the date of such final decree, order or judgment Along with all
subject royalties on products manufactured but not sold as of such date.
However, Licensor shall not be required to reimburse Licensee for the license
issue fee or any royalties paid under this Agreement previous to the date of
such final decree, order or judgment.


INTELLECTUAL PROPERTY & IMPROVEMENTS


12.1           Intellectual Property Ownership.  Licensee shall from time to
time, and to the extent it is reasonably necessary for the performance of this
Agreement, furnish to Licensor at its manufacturing facility all information and
specifications required as to design, engineering, manufacturing, and other
operations, processes, or experience incidental to the manufacture of the STW
Manufactured Products.


(a)           Licensor Intellectual Property.  Licensor and its affiliates (the
"Licensor IP Holder") shall retain ownership of all intellectual property rights
(including but not limited to patents, designs rights, copyright and know-how)
contained in any documents, designs, inventions, drawings, calculations or other
data whether previously existing or created by the Licensor IP Holder or its
agents during the term of this Agreement.  The granting of a license with
respect to such rights shall be entirely within the discretion of the Licensor
IP Holder and (if granted) shall be the subject of separate written agreements
between the parties. Unless otherwise agreed to by the parties, if this
Agreement is terminated, Licensee shall return all designs, drawings,
calculations or other technical data provided to it by Licensor pursuant to the
terms of this Agreement; provided, however, that this provision shall not apply
to any designs, drawings, calculations or other technical data provided to
Licensee by Licensor pursuant to any equipment orders, manufacturing assistance
or other agreement entered into with respect to any project worked on by
Licensor with Licensee.


(b)           Licensee Intellectual Property.  Licensee and its affiliates (the
"Licensee IP Holder") shall retain ownership of all intellectual property rights
(including but not limited to patents, designs rights, copyright and know-how)
contained in any documents, designs, inventions, drawings, calculations or other
data whether previously existing or created by the Licensee IP Holder or its
agents during the term of this Agreement.  The granting of a license with
respect to such rights shall be entirely within the discretion of the Licensee
IP Holder and (if granted) shall be the subject of separate written agreements
between the parties.  The disclosure or release of any deliverables does not
imply the grant of any license or permission to use such deliverables for the
project or otherwise.  Unless otherwise agreed to by the parties, if this
Agreement is terminated, Licensor shall return all designs, drawings,
calculations or other technical data provided to it by Licensee pursuant to the
terms of this Agreement; provided, however, that this provision shall not apply
to any designs, drawings, calculations or other technical data provided to
Licensee by Licensor pursuant to any equipment orders, manufacturing assistance
or other agreement entered into with respect to any project worked on by
Licensor with Licensee.


(c)           Rights to Inventions.


(1)           The term "Invention" as used in this Agreement shall mean any
invention, improvement or discovery, whether or not patentable, conceived or
first actually reduced to practice subsequent to the effective date of this
Agreement.


(2)           Neither party shall acquire directly or by implication any rights
in the background patents and invention of the other party including but not
limited to inventions described and claimed in applications for the United
States of America Letters Patent filed prior to the effective date of this
Agreement.



 
 

--------------------------------------------------------------------------------

 


(3)           Each party hereto shall require, by proper agreements, those of
its employees engaged in work under this Agreement to execute assignments of
Inventions made by such employees to the respective party.


(4)           Any Invention made independently and solely by the employee or
employees of one party in the course of work under this Agreement shall be and
remain the sole property of said one party, and the other party shall acquire no
rights or license under this Agreement in such Invention.


(5)           Any Invention made by the employee or employees of one party in
the course of implementing, or attempting to implement work under this Agreement
which Invention necessarily derives from and incorporates proprietary technical
data and information disclosed to said one party by the other party, shall be
and remain the property of said one party; provided however, that said one party
shall not assert any patents issuing there from against said other party, or
makers or users authorized by other party.


(6)           Any Invention made jointly by one or more employees of one party
with one or more employees of the other party in the course of work under this
Agreement shall be jointly owned by the parties with each party owning an
undivided one half interest in all such joint Invention.  The costs of
preparation, filing and prosecution of such jointly owned applications for
patent shall be borne by the party electing to prepare and to prosecute such
application.  So far as practicable, the parties will equally divide the joint
applications each is to file and prosecute hereunder.  The other party shall
furnish the filing party with all documents, papers, or assignments, or other
assistance, that may be necessary or desirable in the filing and prosecution of
each such application.


(7)           With respect to each joint Invention, the party that elects to
file a patent application thereon in the United States of America, shall have
the first right of election to file corresponding patent applications in foreign
countries.  Within a six (6) month period commencing from the date a
corresponding United States of America application is filed, such party shall
notify the other party of those foreign countries, if any, in which it elects to
file patent applications.  After said six (6) month period the other party shall
have the right to file patent applications in all foreign countries not elected
and designated for filing by said party.


(8)           In the case of an application for patent for a joint Invention
which is filed in a country which requires the payment of annual taxes or
annuities on a pending application or an issued patent, the party which files
the application shall, prior to filing, request the other party to indicate
whether or not it will agree to pay one-half of such annual taxes or
annuities.  If, within sixty (60) days of receiving such request, the non-filing
party fails to assume, in writing, the obligation to pay one-half of such annual
taxes or annuities, or if either party fails to pay its share of such taxes or
annuities, it shall assign its share of the title to the application or to the
patent, as the case may be, to the filing party, subject to the retention of the
non-assertion rights described in paragraph (5) above. The party, which prepares
and prosecutes applications under this Agreement shall be the sole judge as to
the extent of prosecution it desires to carry on and as to the scope of the
claims it elects to prosecute therein.  Where one party is prosecuting an
application in which the other party has rights thereunder, the party
prosecuting the application shall give the other party's attorney continuing
power to inspect and make copies of papers in such pending application, and in
the event said one party elects to discontinue or abandon prosecution or not to
perfect an appeal or other matter in any ex parte or inter partes proceeding,
said one party shall upon request appoint and grant the other party full power
of attorney with the right to intervene in, and control said prosecution, appeal
or other matter.


12.2.           License for Improvements. Licensor shall own any improvement or
new Patent developed by the Licensee regarding the Technology or the
manufacturing process. Any improvement or development of new Patent regarding
the Technology by the Licensor will be deem to be included in this License
without any further royalties or fees to be paid to Licensor.


 
 

--------------------------------------------------------------------------------

 


13.           ASSIGNMENT; SUBLICENSE; SALE 0F SHARES;


13.1.           The license granted under this Agreement may not be assigned or
sublicensed by Licensee without the prior written consent and authorization of
the Licensor who shall not unreasonably refuse such request. The Licensee may,
without the payment of an additional license issue fee; sublicense to any firm
or corporation directly or indirectly controlled by, controlling, or under
common control with Licensee, to practice any or all of the inventions covered
by the Technology in the manufacture of STW Manufactured Equipment and for the
uses of the Technology in the Industries in the Territory, to the same extent
Licensee is permitted under this Agreement; and provided further, that upon
prior written notice, this Agreement may be assigned by Licensee to the
corporate successor to its entire business in the manufacture of the STW
Manufactured Products under the license granted hereunder. Each such notice
shall be accompanied by an acceptance in writing of the terms of this Agreement
executed on behalf of the entity referred to in the notice. The licensor
consents that any assignment or sub-licensee shall be conditional upon the
licensor receiving full disclosure of the terms of such assignment or sublicense
so that the licensor can satisfy itself that it will receive the full royalty
fee to which it is entitled.


To the same extent Licensor is permitted under this Agreement; and provided
further, that upon prior written notice, this Agreement may be assigned by
Licensor to one of its affiliates directly or indirectly controlled by Licensor.


14.           CONFIDENTIALITY


14.1           The Parties may furnish to each other confidential or proprietary
information, as required for the preparation of documents and project
proposals.  Such information may be of both a commercial and technical
nature.  The identity of each Project shall be treated as Confidential
Information.  Neither Party shall, without the prior written consent of the
disclosing Party, use the other Party's confidential or proprietary information
for any purposes whatsoever other than as contemplated by this Agreement, except
for the joint pursuit of Projects.  The Party receiving confidential or
proprietary information shall protect such information from unauthorized
disclosure, and will return such information to the disclosing Party upon
request.


14.2           Neither Party shall be liable for utilization or disclosure if
the information falls into any of the following categories:


a.           Information which at the time of disclosure is or thereafter
becomes within the public domain other than by reason of the disclosing Party's
breach of this Memorandum of Understanding.


b.           Information, which prior to disclosure hereunder was already in the
recipient's possession and was not the subject of any secrecy obligations of the
disclosing Party.


c.           Information which subsequent to disclosure hereunder is obtained by
the disclosing Party from a third Party lawfully in possession of such
information and which information is not subject to a secrecy obligation with
the disclosing Party.


14.3           For the purposes of this Agreement, specific information
disclosed shall not be deemed to be in the public domain or in the prior
possession of the disclosing Party merely because it is embraced by more general
information in the public domain or by more general information in the prior
possession of the Party.


14.4           The foregoing obligations of non-use and non-disclosure shall
expire three (3) years after expiration of this Agreement.


14.5           No news release, public announcement, denial or confirmation
shall be made by either Party concerning the monetary aspects of this Agreement
without the prior written consent of the other Party.  The foregoing shall not
apply to disclosures mandated by law, including the securities reporting laws of
the United States.



 
 

--------------------------------------------------------------------------------

 


 15. NOTICES


Any offer, acceptance, rejection, notice, consent, request, authorization,
permission, direction or other instrument required or permitted to be given
hereunder shall be in writing and given by delivery or sent by fax or similar
telecommunications device and addressed:


If addressed to the Licensee:


STW Resources Holding Corp.
3424 South County Road 1192
Midland, Texas, 79706 U.S.A.
Attention: Stanley T. Weiner, CEO
Email: stw@stwresources.com


If addressed to Licensor:


Salttech, BV
Smidsstraat 2, PO Box 2013
8600 CA Sneek, The Netherlands
Attention: Gerard Schouten
Email: g.schouten@Salttech.nl


or such other address or telephone number as the party to whom such notice or
other communication is to be given shall have specified in writing to the other
party pursuant to this Section. Any notice or communication given under this
Section shall be deemed to have been given as of the date it was SO placed in
the hands of any express courier service, emailed to, or faxed, or as of the
date of delivery in person.


16.           ALL PARTIES REPRESENTED BY COUNSEL


All parties have retained their own respective independent legal counsel for
representation in connection with this Agreement; and the parties knowingly and
voluntarily, of their own free will and without any duress, accept all of the
terms of this Agreement and sign the same as their own free act.
 
17.           CORPORATE AUTHORITY


The warrant parties represent that they have taken all necessary corporate
actions to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated thereby, and that the respective
representative executing this Agreement on their behalf is duly authorized to
act in such capacity. Licensor further warrants and represents that the
execution, delivery and performance of this Agreement and the transactions
contemplated thereby have been duly authorized and approved by Licensor's Board
of Directors and by Licensor' s shareholders. Licensee further warrants and
represents that the execution, delivery and performance of this Agreement and
the transactions contemplated thereby have been duly authorized and approved by
Licensee's Board of Directors and by Licensee's shareholders.


18.           LEGAL REPRESENTATION; UNDERSTANDING 0F AGREEMENT


In entering into this Agreement, the parties represent that they have relied
upon the legal advice of their own respective attorneys, who are the attorneys
of their own choice. The parties further represent that the terms of this
Agreement have been completely read and explained to them by their respective
attorney and that such terms are fully understood and voluntarily accepted by
said parties.


19.           ATTORNEY'S FEES AND OTHER COSTS


The parties shall bear all of their own attorney's fees, costs and other
expenses incurred or arising in connection with the negotiation, review and
execution of this Agreement and attached exhibit. If a party to this Agreement
should file suit as a result of or in connection with this Agreement, the
prevailing party shall be entitled to recover reasonable attorney's fees and
expenses from the other party.



 
 

--------------------------------------------------------------------------------

 


20.           BINDING AGREEMENT


This Agreement shall be binding upon and inure to the benefit of, the
undersigned parties and their respective officers, directors, shareholders,
employees, agents, attorneys, independent contractors, successors and assigns.


21.           ENTIRE AGREEMENT; AMENDMENT


This Agreement and the attached exhibit contain the entire agreement of the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements or understandings, written or oral, between the parties with
respect thereto. Any waiver of any term or condition of this Agreement, or any
amendment, modification or supplementation of this Agreement shall be effective
only if it is in writing and signed by all of the parties.


22.           SEVERABILITY


If a court of competent jurisdiction finds that any part of this Agreement is
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and the
remaining provisions of this Agreement shall not, at the election of the party
for whose benefit the provision exists, be in any way impaired.
 
23.           HEADINGS


The headings used in this Agreement are for convenience of reference only and
shall not be used in construing the provisions of the Agreement.


24.           GOVERNING LAW


This Agreement shall be governed by and interpreted in accordance with the laws
in force in the state of Texas, U.S.A., except that no doctrine of choice of law
shall be used to apply the laws of any other state or jurisdiction.


25.           COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall be deemed one and the
same instrument.


EXECUTED in TWO (2) original copies and on the respective dates appearing under
the parties' signatures below and effective as of the date upon which all of the
parties have signed this Agreement.


LICENSOR, SALTTECH, BV


____________________________


By, _________________, Gerard Schouten, its CEO


LICENSEE, STW RESOURCES HOLDING CORP.


____________________________


By, __________________, Stanley T. Weiner, its CEO



 
 

--------------------------------------------------------------------------------

 


Attachments:


Schedule 1.2-Product Pricing schedule
Schedule 2.3-Process Design and Engineering Services
Schedule 2.4-Design and Engineering Services for 5000 BBL/day Basic Design
Package
Schedule 2.5-Demonstration unit
Schedule 2.6-DyVaR1500
Schedule 5.2-Performance Criteria


Separate Attachments:


Proposal for a DyVAR1500
Attachment 1: General Description Basic Design Package Engineering Documents and
Activities

 
 

--------------------------------------------------------------------------------

 


Schedule 1.2-Product Pricing schedule


Per 12 months the cyclone pricing will be as follows:


1st  1000 cyclones : USD 3,500/cyclone


2nd 1000 cyclones: USD 3,000/cyclone


3rd 1000 Cyclones: USD 2,600/cyclone


4th 1000 cyclones: USD 2,300/cyclone


All cyclones above 4000 cyclones: USD 2,000/cyclone


All prices are excluding VAT, transport, taxes, duties and levies

 
 

--------------------------------------------------------------------------------

 



Schedule 2.3-Process Design and Engineering Services


For Process Design and Engineering Services the following rates are applicable:


Mechanical/electrical/process engineer:


Normal working hours at maximum of 8 hours/day        US$ 1,020 per day
Overtime                                                                                factor
normal fee x 1.5
Sundays and
holidays                                                        factor normal
fee x 2


Project manager/senior engineer/CTO:


Normal working hours at maximum of 8 hours/day        US$ 1,720 per day
Overtime                                                                                factor
normal fee x 1.5
Sundays and
holidays                                                        factor normal
fee x 2


All travel and hotel expenses are not included, and will be charged based on
actual costs.


Travel           (plane, car, train,
boat)                                  actual cost
Hotels and
expenses                                                           actual
cost                                
Additional (phone etc)                                                       US$
45/day/person


Prices are in US$ and excluding VAT.



 
 

--------------------------------------------------------------------------------

 



Schedule 2.4-Design and Engineering Services for 5000 BBL/day Basic Design
Package


Design and Engineering Services for the production of a Basic Design Package
enabling the production of a water treatment system based on Salttech’s DyVaR
technology with a treatment capacity of 5,000 bbl/day. The water specifications
received May 29 with reference “Legacy”  will serve as basis for design for this
system.


General description
Salttech will perform all necessary activities to provide STW with a Basic
Design Package for the production of a system based on DyVaR Technology with the
following process characteristics:
1.  
Capacity of 5,000 bbl/day

2.  
Capable of treating various influents based on a wide range of salt
concentrations and compositions

3.  
Modular set up to allow multiple similar systems with identical lay out and
capacity

4.  
To achieve maximum fresh water output with TDS(salts)  levels <100 mg/l

5.  
To achieve maximum brine concentration in case of liquid brine or,

6.  
To achieve any desired brine concentration or

7.  
To achieve a so-called “Zero Liquid Discharge”  salt composition containing dry
salts and as little as possible liquid.



General specification of the system to be engineered:
 
1.  
Based on DyVaR technology

 
2.  
Complete process control  and process automation

 
3.  
One stage process

 
4.  
Including a Solid Discharge Unit

 
5.  
Skid mounted design where possible

 
6.  
Multiple level system

 
The BDP will consist of documents and drawings in accordance with Appendix 1.
Appendix 1. describes all documents, lists, and drawings to be delivered. A few
documents and/or activities are optional and will be discussed and agreed upon
in a later stage or on a per project basis.


Price
The price of the engineering of the BDP
is:                                                                                                USD  390,000.--


The pricing comprises of a complete Basic Design Package as described in
Appendix 1.
Total price is fixed. Prices are in US Dollars. Prices are EXWORKS (Incoterms).


Delivery & Deliverytime
The delivery time of the engineering drawings will be 2 - 4 months after receipt
of the first down payment for the engineering of the BDP.


Manuals and documents
All documents will be delivered in the English language. A manual is not
applicable.


Additonal labor and rates
For additional labor or labor outside regular office hours Schedule 2.3-Process
Design and Engineering Services is applicable.


Special remarks
The engineering will be delivered in a digital form, either through electronic
file transfer or by sending a CD or DVD with all relevant documents.


Legal conditions

 
 

--------------------------------------------------------------------------------

 



The engineering and engineering documents supplied by Salttech are made in
accordance with European laws regarding safety.


The engineering and engineering documents are based on proprietary knowledge of
the supplier/producer of the documents and may only serve production of the
system or machine described. Under the EXCLUSIVE PRODUCT PURCHASE AND
MANUFACTURING LICENSE AGREEMENT.


Payment terms and conditions
Salttech will apply a cash-flow neutral payment schedule for ordering, building,
transporting, and start-up of any engineering, system or project. Basically the
following payments will be applicable:


For engineering:
60% upon signing of the Exclusive License Agreement
25% upon delivery of schematic layout and electrical power requirements
15% upon delivery of complete Basic Design Package


Payment for the first term (60%) should be received by Salttech as soon as
possible in order to initiate the engineering process.
Further payments are to be received within 30 days after invoice date.


General terms and conditions
Insofar not described in EXCLUSIVE PRODUCT PURCHASE AND MANUFACTURING LICENSE
AGREEMENT, the general terms and conditions of Salttech are applicable. A copy
of these conditions can be provided on request.



 
 

--------------------------------------------------------------------------------

 
 
 

 Schedule 2.5-Demonstration unit
 
Upon signing the Exclusive license Agreement, Salttech will provide STW with a
temporary demo unit within 4-6 weeks for small-scale demonstration purposes.
Simultaneously Salttech will produce a similar unit for permanent use by STW.
Upon availability of this new unit the temporary unit will return to Salttech.
 
This temporary unit will be an existing, slightly modified standard unit that
Salttech has available for test and demo purposes in the Netherlands. It will be
refurbished only for necessary parts to achieve temporary use by STW. The unit
is based in European electrical standards, so a local power converter will be
needed (provided by STW). Further the unit is semi-manually operated, therefore
Salttech will provide an operator for demo purposes as requested by STW.
   [ex10-10.jpg]

 
Either the temporary unit or permanent unit is for short demos for STW prospect
and clients and has a capacity to produce 50 litres/hour of fresh water, and up
to saturated brine.


Technical details temporary unit:
The unit is electrically equiped for the european market, this means that
according the EU design rules, the electrical power requirements are 9 KW,
380Vac, frequency of 50 Hz.,  Wiring: 16A 3 phase+ Neutral+ earth (3P + N + PE).
For use in USA a power converter will be needed (also to be provided by STW).
Further technical details are described in a separate document.


Technical details permanent unit
The unit will be electrically equipped in such way it can be connecte to the US
power grid without a converter.


Availability:
Following agreement the temporary unit can be shipped to Texas within 4-6 weeks.
The unit (as pilot or test unit) can remain in the USA for a maximum of 60-90
days (to be verified with customs) without charge for import taxes and/or
duties. During that period several tests can be done, typically 1 week per test.
After these tests (and prior to the expiring of the 60-90 day period limit) the
unit will be shipped back to Holland. The permanent unit will be shipped upon
completion and testing to STW.


Operator:
The temporary unit is semi- automated and needs an operator to achieve proper
results. STW and Salttech will set up a test/demo program together and Salttech
will make an senior process engineer available for operating the unit during
periods of  1 week. Exact timing to be determined.
The permanent unit will be more automated and should be operated by a STW
operator after training on the temporary unit.


Financials:
To prepare the temporary pilot and build a permanent pilot for
STW:                                                                                                                US$90,000
Shipment (boat or plane) and shipment cost to be determined.
Payment term for this demonstration unit is 100% upon signing of this agreement.


The test and demo period is a collaborative effort of STW together with
Salttech. We expect tests will take app 1 week each, including unpacking, start
up, shut down and packing.


Regarding pricing for services and operations, Schedule 2.3-Process Design and
Engineering Services is applicable.



 
 

--------------------------------------------------------------------------------

 


Schedule 2.6-DyVaR1500


In a separate document a proposal is described for delivery of a DyVar system
with a capacity of 1,500 liter/hour (app 7 gpm).
This proposal is part of this schedule 2.6 and is not binding without a duly
signed EXCLUSIVE PRODUCT PURCHASE AND MANUFACTURING LICENSE AGREEMENT between
STW and Salttech. Pricing, delivery time and other terms and conditions as
described in the proposal are only applicable if a written order is received
before July 15 2014.
After this date, this proposal is indicative and will be revised upon request by
STW within a period of 12 months.
STW will purchase a system as proposed or at least of similar size or larger
within 12 months of signing the EXCLUSIVE PRODUCT PURCHASE AND MANUFACTURING
LICENSE AGREEMENT.

 
 

--------------------------------------------------------------------------------

 



Schedule 5.2-Performance Criteria


Licensee should order and pay per 12 months a minimum amount of cyclones as
follows


1st year minimal 600 cyclones


2nd year minimal 1000 cyclones


Every following year a minimum 25% increase to a continuous minimum of 2000
cyclones/ 12 months.
 
